         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CALVIN B. JAMES

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19CV-31

                  UNITED STATES DISTRICT COURT

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that in accordance with this Court's Order dated May 6, 2019 adopting the Magistrate Judge's Report

                      and Recommendation as the opinion of this court, the Plaintiff's Complaint is dismissed without

                      prejudice. This case stands closed.




            May 6, 2019                                                         Scott L. Poff
           Date                                                                 Clerk
                                                                                   rk



                                                                                (By)) Deputy Clerk
GAS Rev 10/1/03
